DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector, quick connect coupling, internal bores, central control panel and mandrel of at least claims 1, 3, 4, 6, 8, 10 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because elements 101 and 89 are shown in fig. 1 but are not listed  in the Specification
The drawings are objected to because elements 44, 46 and 48, shown in fig. 3, appear to be lines 144, 146 and 148 as described in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities: paragraph [0008], line 3 is grammatically incorrect.  Paragraph [0017], line 14 is grammatically incorrect. 
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  Line 11 recites “at least two frac valves.”  It should be --the at least two frac valves.--  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, line 5, recites “a fluid moves through the manifold with a less than 10% pressure loss”.  It is unclear how this is determined.  Is “a fluid” a Newtonian or Non-Newtonian fluid? Also, what manifold structure is being claimed that results in less than 10% pressure loss?  Claim 1, line 
Claims 3 and 4 recites the limitations "the internal bore" respectively in line 1.  There is insufficient antecedent basis for these limitations in the claim.  Claims 14 and 15 have similar issues.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 5 recites “a high-pressure mandrel”.  It is unclear what a high pressure mandrel is.  Did Applicant intend “manifold”?  Line 7 recites “a high-pressure pump”.  It is unclear what pressure capability makes a pump “high pressure”.     


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Kajaria et al., U.S. Patent 2015/0345272.

As per claim 1, Kajaria et al. disclose a lubricant system (paras [0035, 0036]) (fig. 4) comprising:
 a pump (para [0036], line 6);
 	wherein the pump is able to pump grease (para [0036] lines 1-6);
 	 a manifold (para [0036] line 5);
 	wherein a fluid moves through the manifold with a less than 10% pressure loss (Examiner interprets the grease manifold to have less than 10% pressure loss due to its purpose as being a reservoir with multiple outlets and overall large interior volume with few restrictions);
 	at least two valves (para [0036] line 8);
 	 a lubricant line (50) (fig. 4) of fixed to each valve (para [0036] line 8);
 	 a storage (lines are stored between panel 54 and valves 56, fig. 4) for the lubricant lines (50);
 	wherein each lubricant line (50) includes a connector (para [0036] line 14, 15) suitable for connecting to a frac valve (56).

As per claims 7 and 11, Kajaria et al. as set forth above, discloses a flowmeter (para [0037], line 7).  Kajaria et al. disclose a flowmeter as an alternative to counting strokes of the grease pump in the system described in para [0036].

As per claim 10, Kajaria et al. disclose a method of lubricating multiple frac valves (56) comprising:

 	wherein the at least two frac valves (56) are inside a red zone (32) [pressure zone];
 	opening a valve (para [0036] line 8) between a high-pressure mandrel (para [0036] line 5) and a first of the at least two lubricant line storages;
 	wherein the open valve (para [0036] line 8) provides a fluid path between a high-pressure pump (para [0036], line 6) and a first of the at least two frac valves (56);
 	actuating the high-pressure pump (56);
 	wherein the high-pressure pump supplies lubricant at high pressure from a lubricant reservoir (large cylinder on grease skid 42, fig. 4) through the fluid path to the first of at least two frac valves (56).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-4, 6, 8, 9, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al., U.S. Patent 2015/0345272.

As per claims 2 and 13, Kajaria et al. as set forth above, discloses the claimed invention except for the grease has a kinematic viscosity at 40°C of between 150 and 1,600 Centistokes.  It would have been 

As per claims 3 and 14, Kajaria et al. as set forth above, discloses the claimed invention except for the internal bore of the manifold is between 0.75 inches and 1.5 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the internal bore of a manifold appropriately for optimum performance with the grease associated with the system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

As per claims 4 and 15, Kajaria et al. as set forth above, discloses the claimed invention except for the internal bore of the valves is between 0.25 inches and 0.7 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the bore of the valves appropriately for optimum performance with the grease associated with the system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

As per claims 6 and 17, Kajaria et al. as set forth above, does not disclose the connector is a quick connect coupling.  However, Examiner takes official notice that quick connect couplings are well known in the art of attaching hoses to fittings, especially in portable type applications and that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 

As per claim 8, Kajaria et al. as set forth above, disclose a central control panel (52) (fig. 4).

As per claims 9 and 12, Kajaria et al. as set forth above, disclose the central control panel (52) is accessed remotely (para [0036] lines 18-20) (fig. 4).


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al., U.S. Patent 2015/0345272 in view of Wells, U.S. Patent Publication 2005/0184084

As per claims 5 and 16, Kajaria et al. as set forth above, do not disclose the storage is a hose reel. However, Wells in his Systems and Methods of Fluid Distribution invention teaches a portable fluid distribution station 120 with a series of hose reels 310 attached with a mounting frame for storing hoses (fig. 3A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the grease skid of Kajaria by moving the panel and lubricant lines onto the grease skid by use of a mounting frame and hose reels, as taught by Wells, for the purpose making the grease skid more readily portable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654